Case 2:20-cv-05774-DSF-MRW Document 50 Filed 07/31/20 Page 1 of 4 Page ID #:757

                                                                                JS-6



                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA




     ALFRED JACKSON, et al.,                    CV 20-5774 DSF (MRWx)
         Plaintiffs,
                                                Order DENYING Motion to
                         v.                     Compel Arbitration; Order
                                                REMANDING Case
     DELOITTE & TOUCHE LLP, et
     al.,
          Defendants.



        This case was removed from state court under the Federal
     Arbitration Act because it is purportedly related to an international
     arbitration agreement. Defendant Opus Fund Services (USA), LLC
     now moves to compel arbitration. The Court deems this matter
     appropriate for decision without oral argument. See Fed. R. Civ. P. 78;
     Local Rule 7-15. The hearing set for August 10, 2020 is removed from
     the Court’s calendar.

         The purportedly relevant arbitration clause is contained in a
     contract between non-party Opus Fund Services (Bermuda) (“Opus
     Bermuda”), non-party Direct Lending Income Fund, L.P. (“DLIF”), and
     that fund’s manager, non-party Direct Lending Investments, LLC.1
     Plaintiffs are investors in DLIF and the moving (and removing)
     Defendant is Opus Fund Services (USA), LLC (“Opus USA”), an
     affiliate of Opus Bermuda.

        Opus USA says that Plaintiffs, complete strangers to the arbitration
     agreement, can be forced to arbitrate their claims because Opus USA’s

     1   The Court refers to DLIF and DLI collectively as the “DLI Entities.”
Case 2:20-cv-05774-DSF-MRW Document 50 Filed 07/31/20 Page 2 of 4 Page ID #:758




     interactions with Plaintiffs were pursuant to a contract between Opus
     Bermuda and the DLI entities. The Supreme Court, on the other hand,
     says, “The first principle that underscores all of our arbitration
     decisions is that arbitration is strictly a matter of consent.” Lamps
     Plus, Inc. v. Varela, 139 S.Ct. 1407, 1415 (2019) (internal quotation
     marks omitted).

        The structure of the relationship is basically that Opus USA is a
     subcontractor of Opus Bermuda that had contracted with the DLI
     Entities to provide certain services with respect to the investors in
     DLIF. Plaintiffs, investors in DLIF, claim that Opus USA made
     negligent and intentional misrepresentations to them in the course of
     providing those services. Opus USA seems to think that because the
     misrepresentations happened in the course of its work under the
     contract with the DLI Entities that Plaintiffs can be forced to arbitrate
     under a theory of equitable estoppel.

         To start, the relationship between the parties is directly analogous
     to the relationship in Comer v. Micor, Inc., 436 F.3d 1098 (9th Cir.
     2006), where the plaintiff was found not to be bound by the arbitration
     agreement. In Comer, the plaintiff was a participant in an ERISA
     plan. The plan trustees entered into a contract with an investment
     advisor. That contract contained an arbitration agreement. The
     plaintiff eventually sued the investment advisor for breach of fiduciary
     duty. The Ninth Circuit found that the plaintiff was not bound by the
     arbitration clause under an equitable estoppel theory because:

           Comer was simply a participant in trusts managed by
           others for his benefit. He did not seek to enforce the terms
           of the management agreements, nor otherwise to take
           advantage of them. Nor did he do so by bringing this
           lawsuit, which he bases entirely on ERISA, and not on the
           investment management agreements. Smith Barney’s
           attempt to shoehorn Comer’s status as a passive
           participant in the plans into his “knowing exploitation” of
           the investment management agreements fails.




                                         2
Case 2:20-cv-05774-DSF-MRW Document 50 Filed 07/31/20 Page 3 of 4 Page ID #:759




     Id. at 1102.

         Similarly, Plaintiffs were passive participants in an investment
     fund. The manager of that fund entered into an agreement with Opus
     Bermuda. Plaintiffs are not enforcing or taking advantage of the terms
     of that agreement – their claims arise entirely under tort law.

         Even putting Comer aside, Opus USA’s argument – found at pages
     7-10 of their opening memorandum – is notably thin on connecting any
     of the equitable estoppel cases it cites to anything close to the factual
     circumstances of this case. A district court case is quoted for the
     proposition that “Federal courts routinely enforce arbitration clauses
     against nonsignatories who bring claims under the contract containing
     the arbitration provision.” But Plaintiffs do not bring any claims under
     the contract. The Ninth Circuit is quoted as saying “we explained that
     ‘nonsignatories of arbitration agreements may be bound by the
     agreement under ordinary contract and agency principles.’” But Opus
     USA makes no attempt to show that “ordinary contract or agency
     principles” would bind Plaintiffs to the arbitration agreement. The
     Ninth Circuit is again cited for the proposition that a “party who
     attempts to enforce another party’s contractual rights is bound by the
     arbitration agreements in those contracts.” But Plaintiffs are clearly
     not enforcing the DLI Entities’ rights under the contract.

        There are other cases cited, to the same end, but there’s no reason to
     further belabor the point. The only relationship between this case and
     the contract that contains the arbitration clause is that Opus USA was
     fulfilling its obligations to the DLI Entities under its contract2 with the
     DLI entities when it allegedly made the false representations. There is
     no transitive property of contracts. An arbitration agreement
     somewhere in a stream of commerce for a good or service does not mean
     that everyone else in that stream can be forced to arbitrate.



     2Even this relationship was really between the DLI Entities and Opus
     Bermuda and so even more remote from a direct relationship between Opus
     USA and Plaintiffs.



                                          3
Case 2:20-cv-05774-DSF-MRW Document 50 Filed 07/31/20 Page 4 of 4 Page ID #:760
